DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the 35 USC 102 rejection have been fully considered but they are not persuasive. 

Applicant asserts that there are no mentions or suggestions in the initial prior art referenced (Tu) of any lateral boundaries defining an allowable area within which a portion of a planned path is allowed to be formed. 

The Examiner agrees that Tu does not teach this particular limitation.  However, a new rejection based on the teachings from new prior art reference, Lockwood (US 20190011910) is presented below. Looking at fig. 1 of Lockwood, the sensors and controller control an autonomous vehicle through an environment along a path defined by the system. The path is generated within a drivable area surrounding the vehicle. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-13 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lockwood (US 20190011910)

Regarding claim 1, Lockwood teaches a method for path planning for an autonomous or semi-autonomous vehicle, the method comprising: obtaining a drivable area of a surrounding environment of the vehicle; (Lockwood, see fig 1, item 110 that defines a drivable area which may be communicated to the teleoperations system 148.) generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle. (Lockwood, see fig. 1, item 146 and 138 which define a generated path with the drivable area 110 dependent on the pose of the vehicle. Lockwood [0050] “such sensor data indicative of objects may be represented in such a corridor as indented or removed portions. In some examples, the vehicle 102 may travel along a drive line 146 within the driving corridor 138”.) wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed. (Lockwood [0050] “the vehicle controller may be configured to determine a driving corridor 138 defined by virtual boundaries 140 within which the vehicle 102 may travel. For example, the driving corridor 138 may have a variable corridor width 142 in the width direction of the vehicle 102”. The area 142 as shown in fig. 1 defines the within the allowable area, the vehicle path for the vehicle.)


Regarding claim 2, Lockwood teaches a method wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path; (Lockwood [0097] “the vehicle 102 may calculate a confidence level for each of the revised trajectories”.) computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics; (Lockwood [0097] “the vehicle 102 may select a revised trajectory having the highest confidence level from among the plurality of revised trajectories. Based at least in part on the selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 524”.) solving an optimization problem based on the computed cost function and the computed predefined set of constraints; forming the path based on the solved optimization problem. (Lockwood [0097] “the vehicle controller 228 (FIG. 2) may be configured to operate the vehicle 102 according to the revised drive line 146, for example, as shown in FIG. 5B, and maneuver around the object 524”.)

Regarding claim 7, Lockwood teaches the method according to claim 1, further comprising: if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing the first predefined distance until the portion of the path can be formed within the allowable area. (Lockwood, see fig 5B where the distance may be increased until the path can be formed within the allowable area. See Lockwood [0097] “the vehicle 102 may expand the boundaries 140 of its driving corridor 138 in a manner consistent with the teleoperations signals, for example, as shown in FIG. 5B. Upon expansion of the driving corridor 138, the vehicle 102 may generate, for example, via the vehicle systems 202 (FIG. 2), a plurality of revised trajectories (e.g., concurrently or substantially simultaneously within technical capabilities) based at least in part on the altered boundaries 140 of the driving corridor 138”.)

Regarding claim 8, Lockwood teaches the method according to claim 1, wherein the two lateral boundaries have a longitudinal extension within a second predefined distance from at least one outer edge of the vehicle. (Lockwood, see fig. 1 that depicts the lateral boundaries extending from the path 142 that have a predefined distance from the outer edge of the vehicle 102.)

Regarding claim 9, Lockwood teaches the method according to claim 1, wherein the predefined set of characteristics comprise at least one of a path smoothness level, a distance to lane center, and a length of the path. (Lockwood, see fig 1, items 114, 146. Lockwood [0097] “the teleoperator 150 has expanded the boundaries 140 of the driving corridor 138 to the second lane 110, across the lane dividing line 114”. Based at least in part on the selected revised trajectory, the vehicle 102 may determine a revised drive line 146 for use in maneuvering around the object 524”. 

Regarding claim 10, Lockwood teaches the method according to claim 1, wherein the predefined set of constraints further comprise at least one of a minimum turning radius of the vehicle, a length of the vehicle, a width of the vehicle, a height of the vehicle, a ground clearance of the vehicle, and at least one drivable area boundary. (Lockwood [0050] “the driving corridor 138 may have a variable corridor width 142 in the width direction of the vehicle 102, and a variable corridor length 144 extending in the direction of travel of the vehicle 102”.)

Regarding claim 11, Lockwood teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method according to claim 1. (Lockwood, see fig. 2 tat depicts the system architecture. See Lockwood [0055] “The example architecture 200 may include a non-transitory computer readable media configured to store executable instructions/modules, data, and/or data items accessible by the processor(s)”.)

Regarding claim 12, Lockwood teaches a control device for path planning for an autonomous or semi-autonomous vehicle, the method comprising: obtaining a drivable area of a surrounding environment of the vehicle; (Lockwood, see fig 1, item 110 that defines a drivable area which may be communicated to the teleoperations system 148.) generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle. (Lockwood, see fig. 1, item 146 and 138 which define a generated path with the drivable area 110 dependent on the pose of the vehicle. Lockwood [0050] “such sensor data indicative of objects may be represented in such a corridor as indented or removed portions. In some examples, the vehicle 102 may travel along a drive line 146 within the driving corridor 138”.) wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis and wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed. (Lockwood [0050] “the vehicle controller may be configured to determine a driving corridor 138 defined by virtual boundaries 140 within which the vehicle 102 may travel. For example, the driving corridor 138 may have a variable corridor width 142 in the width direction of the vehicle 102”. The area 142 as shown in fig. 1 defines the within the allowable area, the vehicle path for the vehicle.)

Regarding claim 13, the claim is directed toward a control device that is configured to the method as claimed in claims 1-2. The cited portions of Lockwood used in rejection of claims 1-2 discloses the methods as performed by the claimed control device recited in claims 13. Therefore claim 13 is rejected under the same rational as claims 1-2.

Regarding claim 16, Lockwood teaches a vehicle comprising: a perception system (Lockwood, see fig. 2 that depicts the vehicle system architecture and teleoperation system) comprising at least one sensor for monitoring a surrounding environment of the vehicle; (Lockwood, see fig 2, items 204, 206 that depict the sensor data from sensors monitoring a surrounding environment of the vehicle) a control device according to claim 12. (Lockwood, see fig. 2, item 228, Lockwood [0060] “a vehicle controller 228 configured to receive vehicle control data 230, and based on the vehicle control data 230, communicate with a drive system 232 (e.g., a steering system, a propulsion system, suspension system, and/or a braking system) to control operation of the vehicle 102”.)

Allowable subject matter

Claims 3 & 4 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 3, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing the predefined set of constraints comprises: computing a constraints matrix A and a constraints vector b; deriving the least one constraint based on the current pose of the vehicle; forming an augmented constraints matrix Aa and augmented constraints vector ba.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward path planning for autonomous and semi-autonomous vehicles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661